Title: To James Madison from Richard Forrest, 8 May 1808
From: Forrest, Richard
To: Madison, James



Dear Sir,
Sunday morng May 8th. 1808

Mr. Tayloe called on me last night to enquire if the Government had engaged any one as the next Bearer of Dispatches to England; to which I told him, that I knew of several applicants; but was not certain whether a selection had been made or not: He then informed me that Governor Ogle had just arrived at his House, and begd. leave to tender his services on the usual terms, as his Physicians had strongly urged the necessity of a Sea voyage.  Mr. Ogle will remain here till  Saturday, by which time he hopes to receive your answer.  I have not yet seen him; but am told that he is much reduced.  I remain Dr. Sir with the greatest respect your very Humbe. Ser

Richd. Forrest

